Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 23, 2015

                                        No. 04-15-00623-CV

                    IN THE ESTATE OF MARJORIE A. CHILDS, Deceased,

                         From the Probate Court No 2, Bexar County, Texas
                                  Trial Court No. 2014-PC-0056
                             Honorable Tom Rickhoff, Judge Presiding


                                           ORDER
        Pursuant to section 51.014(d) of the Texas Civil Practice and Remedies Code and Rule
28.3 of the Texas Rules of Appellate Procedure, Pamela Ann Childs McCaskill and Susan Childs
Addison’s petition for permission to appeal from an interlocutory order is granted. A notice of
appeal is deemed to have been filed on the date of this order and the appeal will proceed as an
accelerated appeal. See TEX. R. APP. P. 28.3(k).

          The record has been filed. Appellants’ brief is due November 12, 2015.

          We order the clerk of this court to file a copy of this order with the Probate Court Clerk.
See id.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court